Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.
Applicant’s election of claims 1-10 in the reply filed on 06/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TenHouten (US20130052490).
Regarding claim 1, TenHouten teaches a method of minimizing C-Rate fluctuations with a climate controlled transport unit (CCTU), the method comprising: 
determining a first C-Rate of a Rechargeable Energy Storage System (RESS) (¶26, the C-Rate is either relatively high or relatively low); 
comparing the first C-Rate to a first predetermined threshold (¶26, whichever threshold constitutes the C-rate as relatively high or low); 
when the first C-Rate exceeds the first predetermined threshold, a controller of the CCTU determining a first operational mode of the CCTU (¶26, the operational mode being in rapid acceleration); 
the controller adjusting the load of the CCTU based on the first operational mode (¶26, evaporator temperature is reduced, i.e. the load is increased).
Regarding claim 2, TenHouten teaches all of the limitations of claim 1, further comprising: changing an operational mode of the RESS between a charging mode and a discharging mode (¶31);  15determining a second C-Rate of the RESS (¶31, charging vs discharging); comparing the second C-Rate to a second predetermined threshold (¶31, relatively fast discharging); when the second C-Rate exceeds the second predetermined threshold, the controller determining a second operational mode of the CCTU (¶31, when relatively fast discharging is detected, cooling due to rapid discharge is determined); the controller adjusting the load of the CCTU based on the second operational mode (¶31, cooling, i.e. load, is increased due to rapid discharging).
Regarding claim 3, TenHouten teaches all of the limitations of claim 1, wherein the first C-Rate of the RESS is a C-Rate for current into the RESS (see ¶31, high rate of charge), and wherein adjusting the load of the CCTU based on the first operational mode includes increasing the load of the CCTU (¶31, decreasing cooling element temperature).
Regarding claim 5, TenHouten teaches all of the limitations of the method according to claim 3, wherein increasing the load of the CCTU includes increasing a speed of a fan of the CCTU (¶18, cooling the fluid can involve increasing fan speed).
Regarding claim 10, TenHouten teaches all of the limitations of the method according to claim 1, wherein the first C-Rate is impacted by a regenerative braking event (¶27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TenHouten (US20130052490) in view of Ieda (US20030209022).
Regarding claim 4, TenHouten teaches all of the limitations of claim 3, but does not teach the particulars of claim 4.
However, it is known in the art to increase cooling capacity in a cooling system which utilizes an evaporator by increasing compressor speed (¶11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to increase compressor speed in TenHouten when increasing the load in order to arrive at a higher cooling capacity thereby allowing proper cooling of the battery.
Notwithstanding the implicit disclosure via usage of an evaporator, to the extent that Applicant argues that TenHouten does not disclose a vapor-compression system, the Examiner takes Official Notice that it is old and well known in the art to couple an evaporator to a vapor compression system in order to achieve efficient cooling. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a vapor compression system in TenHouten, thereby utilizing a compressor in the system, in order to achieve efficient cooling.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TenHouten (US20130052490) in view of Medasani (US20090055330).
Regarding claim 9, TenHouten teaches all of the limitations of claim 1, but does not teach the particulars of claim 9.
However, Medasani discloses checking the state-of-charge to determine if an alarm needs to be issued to the user thereby alerting the user to an unacceptably low SOC and to prevent operation of auxiliary system during such SOC states (¶38-39).
Therefore, when determining to change the load in TenHouten (¶31), it would have been obvious to compare the SOC to a benchmark to determine if the SOC is too low to allow for the running of auxiliary services, i.e. a load change, and if the condition exists, to alarm the user in order to ensure that the user is aware that the SOC of the battery is unacceptably low. 
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, TenHouten states the opposite of the condition of claim 6, see ¶31.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763